Case 6:20-cv-00568-JDK-KNM Document 12 Filed 08/19/21 Page 1 of 2 PageID #: 49




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

RODRICK LEE BROWN, #00884942,              §
                                           §
      Petitioner,                          §
                                           §
v.                                         §    Case No. 6:20-cv-568-JDK-KNM
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
      Respondent.                          §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Rodrick Lee Brown, a Texas Department of Criminal Justice inmate

 proceeding pro se, filed this federal petition for a writ of habeas corpus pursuant to

 28 U.S.C. § 2254. The petition was referred to United States Magistrate Judge K.

 Nicole Mitchell for findings of fact, conclusions of law, and recommendations for

 disposition.

       On June 23, 2021, Judge Mitchell issued a Report and Recommendation

 recommending that the Court dismiss this petition with prejudice and deny a

 certificate of appealability. Docket No. 10. Petitioner also raised a First Amendment

 challenge in his petition that Judge Mitchell recommended dismissing without

 prejudice as not cognizable under habeas. A copy of this Report was mailed to

 Petitioner, and the docket reflects that he received the Report by July 23, 2021.

 Docket No. 11. No objections to the Report have been filed.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and



                                           1
Case 6:20-cv-00568-JDK-KNM Document 12 Filed 08/19/21 Page 2 of 2 PageID #: 50




 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).

       Here, Petitioner did not object in the prescribed period. The Court therefore

 reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

 reviews the legal conclusions to determine whether they are contrary to law. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 10) as the findings of this Court. This

 petition for habeas corpus is hereby DENIED and this action is DISMISSED WITH

 PREJUDICE, except as to Petitioner’s First Amendment claim, which is

 DISMISSED WITHOUT PREJUDICE.                      The Court DENIES a certificate of

 appealability.

             So ORDERED and SIGNED this 19th day of August, 2021.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE


                                               2
